EXHIBIT 10.3

 

ADDENDUM VII
TO SPRINT PCS MANAGEMENT AGREEMENT

 

Dated as of July 31, 2003

 


MANAGER:                                                                                         
UBIQUITEL OPERATING COMPANY

 

Service Areas:

BTA No.   15                          Anderson, IN (partial)

BTA No.   28                          Bakersfield, CA

BTA No.   47                          Bloomington-Bedford, IN

BTA No.   50                          Boise-Nampa, ID

BTA No.   52                          Bowling Green-Glasgow, KY

BTA No.   79                          Chico-Oroville, CA

BTA No.   81                          Cincinnati, OH (partial)

BTA No.   83                          Clarksville, TN-Hopkinsville, KY

BTA No.   93                          Columbus, IN

BTA No. 134                         Eureka, CA

BTA No. 135                         Evansville, IN

BTA No. 157                         Fresno, CA

BTA No. 202                         Idaho Falls, ID

BTA No. 204                         Indianapolis, IN (partial)

BTA No. 245                         Las Vegas, NV (partial)

BTA No. 250                         Lewiston-Moscow, ID

BTA No. 258                         Logan, UT

BTA No. 263                         Louisville, KY (partial)

BTA No. 273                         Madisonville, KY

BTA No. 291                         Merced, CA

BTA No. 303                         Modesto, CA

BTA No. 338                         Owensboro, KY

BTA No. 339                         Paducah-Murray-Mayfield, KY

BTA No. 353                         Pocatello, ID

BTA No. 365                         Provo-Orem, UT (partial)

BTA No. 371                         Redding, CA

BTA No. 372                         Reno, NV

BTA No. 373                         Richmond, IN

BTA No. 389                         Sacramento, CA (partial)

BTA No. 392                         St. George, UT

BTA No. 399                         Salt Lake City-Ogden, UT (partial)

BTA No. 425                         Spokane, WA

BTA No. 434                         Stockton, CA

BTA No. 442                         Terre Haute, IN (partial)

BTA No. 451                         Twin Falls, ID

BTA No. 457                         Vincennes-Washington, IN

BTA No. 458                         Visalia-Porterville-Hanford, CA

BTA No. 485                         Yuba City-Marysville, CA (partial)

 

1

--------------------------------------------------------------------------------


 

This Addendum VII (this “Addendum”) contains certain additional and supplemental
terms and provisions to that certain Sprint PCS Management Agreement entered
into as of October 15, 1998, by UbiquiTel L.L.C. (but subsequently transferred
to UbiquiTel Operating Company) (the “Manager”), Sprint Spectrum L.P.,
WirelessCo, L.P. and Sprint Communications Company, L.P., as amended by that
certain Addendum I, entered into as of October 15, 1998, that certain Addendum
II, entered into as of December 28, 1999, that certain Addendum III, entered
into as of February 14, 2000, that certain Addendum IV, entered into as of April
5, 2000, that certain Addendum V, entered into as of June 6, 2000, and that
certain Addendum VI entered into as of February 21, 2001 (as amended, the
“Management Agreement”).

 

The terms and provisions of this Addendum control, supersede and amend any
conflicting terms and provisions contained in the Management Agreement.  Except
for express modifications made in this Addendum, the Management Agreement
continues in full force and effect.

 

Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement.  Section and Exhibit
references in this Addendum are to Sections and Exhibits of the Management
Agreement unless otherwise noted.

 

The parties agree that the Management Agreement is modified as follows:

 

1.                                       Deletion of BTAs from Service Area.  
The BTA No. 41 Billings, MT, BTA No. 53 Bozeman, MT, BTA No.64 Butte, MT, BTA
No. 171 Great Falls, MT, BTA No. 188 Helena, MT, BTA No. 224 Kalispell, MT, and
BTA No. 300 Missoula, MT are deleted from the Service Area (“Deleted BTAs) and
the Deleted BTAs are deleted from the Service Area Network.  The attached
Service Area Exhibit supersedes and replaces all prior Service Area Exhibits. 
Within 14 days after the date that both parties sign this Addendum, Manager must
deliver to Sprint PCS all site acquisition materials in Manager’s or its
contractor’s possession relating to the Deleted BTAs, including, without
limitation, studies, reports, surveys, title reports, governmental permits and
approvals and plans.

 

2.                                     Revised Build-out Plan. Exhibit 2.1
attached to this Addendum, comprised of a Build-Out Plan Description, a
Build-Out Plan Table and Build-Out Plan Maps, supersedes and replaces in its
entirety all Exhibits 2.1 previously agreed to by Manager and Sprint PCS.  All
references in the Management Agreement to the Build-out Plan are deemed to refer
to the attached Build-out Plan Description, Build-out Plan Table and Build-out
Plan Maps, collectively.

 

2

--------------------------------------------------------------------------------


 

3.                                       Restricted Markets. Exhibit 2.4
attached to this Addendum is the current Sprint Local Exchange Carrier
Restricted Markets Table and Map and supersedes and replaces all prior Exhibits
2.4.

 

 

[the remainder of this page was intentionally left blank]

 

 

3

--------------------------------------------------------------------------------


 

The parties have executed this Addendum on the date first written above.

 

 

 

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Dean E. Russell

 

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 Thomas E. Mateer,

 

 

 

 

 

 Vice President – Affiliations, PLS & ICS

 

 

 

 

 

 

 

 

 

 

WIRELESSCO, L.P.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 Thomas E. Mateer,

 

 

 

 

 

 Vice President – Affiliations, PLS & ICS

 

 

 

 

 

 

 

 

 

 

SPRINT TELEPHONY PCS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 Thomas E. Mateer,

 

 

 

 

 

 Vice President – Affiliations, PLS & ICS

 

 

 

 

 

 

 

 

 

 

SPRINT PCS LICENSE, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 Thomas E. Mateer,

 

 

 

 

 

 Vice President – Affiliations, PLS & ICS

 

 

 

 

 

 

 

 

 

 

SPRINT COMMUNICATIONS COMPANY, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mike Goff

 

 

 

 

Vice President – Brand Management

 

Addendum VII

 

S-I

--------------------------------------------------------------------------------


 

SERVICE AREA EXHIBIT

 

BTA#

 

BTA Name

 

Spectrum
Block

 

License Holder

15

 

Anderson, IN (partial)

 

A

 

WirelessCO, LP

28

 

Bakersfield, CA

 

A

 

Sprint PCS License, L.L.C.

47

 

Bloomington-Bedford, IN

 

A

 

WirelessCO, LP

50

 

Boise-Nampa, ID

 

B

 

WirelessCO, LP

52

 

Bowling Green-Glasgow, KY

 

B

 

WirelessCO, LP

79

 

Chico-Oroville, CA

 

A

 

WirelessCO, LP

81

 

Cincinnati, OH (partial)

 

D

 

SprintCom, Inc.

83

 

Clarksville, TN-Hopkinsville, KY

 

A

 

WirelessCO, LP

93

 

Columbus, IN

 

A

 

WirelessCO, LP

134

 

Eureka, CA

 

A

 

WirelessCO, LP

135

 

Evansville, IN

 

B

 

WirelessCO, LP

157

 

Fresno, CA

 

A

 

WirelessCO, LP

202

 

Idaho Falls, ID

 

B

 

WirelessCO, LP

204

 

Indianapolis, IN (partial)

 

A

 

WirelessCO, LP

245

 

Las Vegas, NV (partial)

 

A

 

Sprint PCS License, L.L.C.

250

 

Lewiston-Moscow, ID

 

B

 

WirelessCO, LP

258

 

Logan, UT

 

B

 

WirelessCO, LP

263

 

Louisville, KY (partial)

 

B

 

WirelessCO, LP

273

 

Madisonville, KY

 

B

 

WirelessCO, LP

291

 

Merced, CA

 

A

 

WirelessCO, LP

303

 

Modesto, CA

 

A

 

WirelessCO, LP

338

 

Owensboro, KY

 

B

 

WirelessCO, LP

339

 

Paducah-Murray-Mayfield, KY

 

B

 

WirelessCO, LP

353

 

Pocatello, ID

 

B

 

WirelessCO, LP

365

 

Provo-Orem, UT (partial)

 

B

 

WirelessCO, LP

371

 

Redding, CA

 

A

 

WirelessCO, LP

372

 

Reno, NV

 

A

 

WirelessCO, LP

373

 

Richmond, IN

 

A

 

WirelessCO, LP

389

 

Sacramento, CA (partial)

 

A

 

WirelessCO, LP

392

 

St. George, UT

 

B

 

WirelessCO, LP

399

 

Salt Lake City – Ogden, UT (partial)

 

B

 

WirelessCO, LP

425

 

Spokane, WA

 

B

 

WirelessCO, LP

434

 

Stockton, CA

 

A

 

WirelessCO, LP

442

 

Terre Haute, IN (partial)

 

A

 

WirelessCO, LP

451

 

Twin Falls, ID

 

B

 

WirelessCO, LP

457

 

Vicennes-Washington, IN

 

A

 

WirelessCO, LP

458

 

Visalia-Porterfield-Hanford, CA

 

A

 

WirelessCO, LP

485

 

Yuba City, CA (partial)

 

A

 

WirelessCO, LP

 

7/10/2003

 

--------------------------------------------------------------------------------